DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 6-11, and 15-21 remain pending in the application.
Claims 1, 2, 6-11, and 15-21 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 03/19/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claim 19 under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendment to claim 19. Therefore, rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1, 2, 6-11, and 15-21 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 10, and 19.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 8 -11, 15, 17, 18 - 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2018/0349417) and Nakamura et al. (US 2016/0050173).

Regarding claim 1, LU et al., in the analogous field of query processing, teaches a search method, comprising: 
identifying, by a processor (processors, ¶ [00238]), [], a target object (the objects may be identified from the target picture, ¶ [0120]) to be searched (acquiring search result information corresponding to the objects, ¶ [0124]), and acquiring, by the processor, search information of the target object, wherein the search information is used to represent a feature of the target object (determine a character attribute (such as, a character name and the like) and an article attribute (such as, an article name and the like), ¶ [0075] lines 17-20); 
transmitting, by a transmitter (communication components, ¶ [0237] –[0238], ¶ [0245]), a search request to a server (sending a search request … to a server, ¶ [0087])   according to the search information (for instructing the server to search the search result information corresponding to the content of the target picture,¶ [0087]), wherein the search request comprises the search information (the character attribute and the article attribute may be used as keywords, and the search result information is acquired by virtue of the keywords, ¶ [0075] lines 19-23); and 
receiving, by a receiver (communication components, ¶ [0237] – [0238], ¶ [0245]), a search result of the target object returned by the server (receiving the search result information returned by the server, ¶ [0088]);
wherein the identifying, by a processor, [], a target object to be searched, and acquiring, by the processor, search information of the target object comprises: []
 identifying, by the processor, objects in the scene image (the objects may be identified from the target picture, ¶ [0120]), obtaining at least one of a name and an image of each of the objects (determine a character attribute (such as, a character name and the like) and an article attribute (such as, an article name and the like), ¶ [0075] lines 17-20),
[], determining, by the processor, the target object, according to a user's operation (receiving a selection operation for the objects to select a target object from the more than one object, LU et al. ¶ [0131]), and acquiring a name of the target object (determine a character attribute (such as, a character name and the like) and an article attribute (such as, an article name and the like), ¶ [0075] lines 17-20), wherein the search information of the target object comprises the name of the target object (the character attribute and the article attribute may be used as keywords, and the search result information is acquired by virtue of the keywords, ¶ [0075] lines 19-23). 
However, LU et al. teaches does not teach augmented reality technology, capturing a reality scene comprising the target object by a camera to acquire a scene image, wherein the scene image comprises the target object; and superimposing and displaying, by a display, the at least one of the name and the image of each of the objects in a scene by an AR method; and after the superimposing and displaying determining a target object.
	Nakamura et al., in the analogous field of object recognition, teaches augmented reality technology, capturing a reality scene comprising the target object by a camera to acquire a scene image, wherein the scene image comprises the target object; and superimposing and displaying, by a display, the at least one of the name and the image of each of the objects in a scene by an AR method; and after the superimposing and displaying determining a target object (superimposing the name of a recognized object on the live view image (see step S216), ¶ [0124]; In step S211, the detection unit 111 detecting a target object from the real-time image acquired by the acquisition unit 110, ¶[0094]; An information processing apparatus (i.e., own apparatus) according to a first exemplary embodiment includes an imaging unit (e.g., a camera), ¶ [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LU et al. with that of Nakamura et al. and to use augmented reality technology to superimpose the names and images of the objects in the scene because displaying the recognized object name brings an effect of enabling a user to quickly find the object recognized by the information processing apparatus 100 (Nakamura et al., ¶ [0124]).

Regarding claim 2, LU et al. further teaches displaying, by the display, the search result of the target object (displaying the search result information, FIG. 1 104).  

Regarding claim 6, LU et al. further teaches  identifying and obtaining image information of the target object (the objects may be identified from the target picture, ¶ [0120]; details in the target picture may be identified… During detail identification, characteristics of a color, texture and the like of the target picture may be matched with characteristics in a preset characteristic library, and in case of successful matching, it may determine … an article attribute, ¶ [0075] lines 12-23), wherein the search information of the target object comprises the image information of the target object (the article attribute may be used as keywords, and the search result information is acquired by virtue of the keywords, ¶ [0075] lines 21-23). 

Regarding claim 8, Nakamura et al. further teaches starting an application according to a user's operation, wherein an interface of the application comprises an AR search key (the information processing apparatus 100 starts processing for transmitting data stored in the storage unit 113 in an application startup, the CPU 101 starts the following processing according to the flowchart illustrated in FIG. 2A, ¶ [0087]).

Regarding claim 9, LU et al. further teaches wherein the search result of the target object comprises information in a text format and/or information in an animation format (receiving the search result information returned by the server, ¶ [0088]; the server feeds back four pieces of search result information: an encyclopedia introduction about Beijing duck, a shop introduction about the merchant X, navigation information about the merchant X and online shopping information about the Beijing duck of the merchant X; and then, the terminal displays the four pieces of search result information, ¶ [0090]).  

Regarding claim 20, Lu et al. further teaches wherein the user's operation comprises at least one of clicking the name of the target object and clicking an image of the target object (receiving a selection operation for the objects to select a target object from the more than one object, LU et al. ¶ [0131]).

Claims 10, 11, 15, 17, and 18 amount to a device with a transmitter, a receiver, a display, and a memory storing a computer program comprising instructions that, when executed by a processor, performs the method of claims 1, 2, 6, 8, and 9,  respectively.  Accordingly, claims 10, 11, 15, 17, and 18 are rejected for substantially the same reasons as presented above for claims 1, 2, 6, 8, and 9 and based on the references’ disclosure of the necessary supporting hardware and software (communication component 2616, processing component 2602, LU et al. FIG. 26; the memory 2604 may be configured to store various types of data …such data include instructions for any application programs or methods, LU 

Regarding claim 21, Lu et al. further teaches wherein the user's operation comprises at least one of clicking the name of the target object and clicking an image of the target object (receiving a selection operation for the objects to select a target object from the more than one object, LU et al. ¶ [0131]).

Claim 19 amounts to a machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 19 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (a non-transitory computer-readable storage medium including an instruction, such as the memory 2604 including an instruction, and the instruction may be executed by the processor 2620 of the device 2600 to implement the abovementioned method, LU et al. ¶ [0247] lines 1-6). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2018/0349417) and Nakamura et al. (US 2016/0050173), in view of Rhoads et al. (US 2014/0080428). 

Regarding claim 7, the combination of LU et al. and Nakamura et al. teaches the method according to claim 6, as described prior.
However, the combination does not teach wherein the image information of the target object comprises a color feature, a texture feature, and a shape feature of an image.
wherein the image information of the target object comprises a color feature, a texture feature, and a shape feature of an image (the image data is then processed to determine characterizing features that are useful in pattern matching and recognition. Color, shape, and texture metrics are commonly used for this purpose, ¶ [0475] lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LU et al. and Nakamura et al. with that of Rhoads et al. and obtain image information comprising a color feature, a texture feature and a shape feature of an image. By doing so, commonly used metrics color, shape, and texture, are used to determine characterizing features of the image (Rhoads et al., ¶ [0475] lines 1-4). Through such a process, the image subject may be identified (Rhoads et al., ¶ [0169] lines 6-7) and such information can help determine an appropriate response for the user (Rhoads et al., ¶ [0169] lines 14-16). 


Claims 16 amounts to a device with a transmitter, a receiver, a display, and a memory storing a computer program comprising instructions that, when executed by a processor, performs the method of claim 7.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (communication component 2616, processing component 2602, LU et al. FIG. 26; the memory 2604 may be configured to store various types of data …such data include instructions for any application programs or methods, LU et al. ¶ [0239] lines 1-9; the multimedia component 2608 includes a screen providing an output interface between the device 2600 and a user, LU et al. ¶ [0241] lines 1-3). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        06/19/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156